72988: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-00263: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72988


Short Caption:FRANKS (KENNETH) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C311519Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:10/12/2018 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:10/12/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantKenneth FranksLisa A. Rasmussen
							(Law Office of Lisa Rasmussen)
						


RespondentThe State of NevadaJennifer M. Clemons
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


05/10/2017Filing FeeAppeal Filing fee waived.  Criminal.


05/10/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-15540




06/01/2017MotionFiled Appellant's Motion for Extension of Time to File Docketing Statement.17-18260




06/06/2017Order/ProceduralFiled Order. Appellant's motion for an extension of time to file the docketing statement is granted. The clerk of this court shall file the docketing statement received on June 1, 2017. Appellant was required to file a transcript request form or certificate of no transcript request by May 25, 2017. To date, the required document has not been filed with this clerk of this court. Transcript Request Form or Certificate of no Transcript Request due: 11 days.17-18746




06/06/2017Docketing StatementFiled Docketing Statement Criminal Appeals. 17-18762




06/08/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/28/16, 11/29/16, 11/30/16, 12/01/16, 12/02/16, 12/05/16, 12/06/16, 12/07/16, 01/25/17, 03/08/17, 03/29/17. To Court Reporter: Lara Corcoran.17-19004




07/21/2017TranscriptFiled Notice from Court Reporter. Lara Corcoran stating that the requested transcripts were delivered.  Dates of transcripts: 11/28/16, 11/29/16, 11/30/16, 12/01/16, 12/02/16, 12/05/16, 12/06/16, 12/07/16, 01/25/17, 03/08/17, 03/29/17. .17-24231




09/08/2017MotionFiled Appellant's Unopposed Motion for Extension of Time to File Opening Brief.17-30111




09/12/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  October 23, 2017.17-30498




10/20/2017MotionFiled Motion to File Appendix Under Seal.17-36034




10/24/2017BriefFiled Appellant's Opening Brief.17-36410




11/07/2017Order/ProceduralFiled Order.  The motion to file the entire appendix under seal is denied.  Within 15 days from the date of this order, appellant shall file and serve an appendix with all information required to be confidential under NRS 200.3771 redacted.  Within the same time period, appellant shall serve an unredacted copy of the appendix upon respondent.  The clerk of this court shall file the unredacted appendix received on November 2, 2017, under seal.  Answering Brief due:  45 days.17-38231




11/07/2017AppendixFiled - SEALED - Appellant's Appendix, Vols. 1 thru 3, and Erratum to Appendix.


11/14/2017AppendixFiled Redacted Appellant's Appendix Volume 1.17-39230




11/14/2017AppendixFiled Redacted Appellant's Appendix Volume 2.17-39231




11/14/2017AppendixFiled Redacted Appellant's Appendix Volume 3.17-39232




12/22/2017BriefFiled Respondent's Answering Brief.17-44393




12/22/2017AppendixFiled Respondent's Appendix Volume 1.17-44394




01/22/2018BriefFiled Appellant's Reply Brief.18-02870




01/22/2018Case Status UpdateBriefing Completed/To Screening.


05/01/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument.  This matter will be scheduled for oral argument.18-16453




08/22/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Friday, October 12, 2018, at 1:30 p.m. for 30 minutes in Las Vegas.18-32730




09/27/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-37924




10/12/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. (MC/RP/LS).


01/03/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Cherry/Parraguirre/Stiglich. Author: Cherry, J. Majority: Cherry/Parraguirre/Stiglich. 135 Nev. Adv. Opn. No. 1. SNP18-MC/RP/LS (SC)19-00263




01/28/2019RemittiturIssued Remittitur. (SC)19-04155




01/28/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/12/2019RemittiturFiled Remittitur. Received by District Court Clerk on January 31, 2019. (SC)19-04155





Combined Case View